Pottle, J.
A refusal to grant a continuance, in order to procure the presence of an absent witness for the purpose of impeaching an adverse witness, will not, generally, be held to have been an abuse of discretion, when the judgment complained of was fully authorized by evidence other than the testimony of the witness whom it was sought to impeach. Especially was there no abuse of discretion in the present case, One postponement having already been granted to enable the accused to procure additional evidence, and the only showing for a further postponement being the statement of counsel that he and his client had information that certain persons who were absent from the city would testify to the general bad character of the witness, and it not appearing when they would return. Judgment affirmed.